SMITH, J.
Appeal from circuit court of .Hughes county. Appellant having failed to file a-brief, with-statement of facts amjl assignment of error, as required by law and the rules of this court, there is nothing before -the court at this time . for consideration. Under the well-established rule of this court, a failure to file briefs, with proper assignments of error, is an abandonment of the appeal. Paul Book Co. v. Ringsdorf, 27 S. D. 218, 130 N. W. 83; Todd v. Carr, 17 S. D. 514, 97 N. W. 720; Russel v. Deadwood Development Co., 16 S. D. 644, 94 N. W. 693; Meyer v. Chicago, M. & St. P. R. R. Co., 22 S. D. 377, 117 N. W. 1037; Sunday v. Smith, 23 S. D. 308,421 N. W. 792. Where appellant fails to file a brief, the appellate court will presume that the appeal has been abandoned, and either dismiss the appeal or affirm the judgment. Welch v. Synoground, 17. S. D. 514, 97 N. W. 720; Whitcher v. Foote, 128 N. W. 1022.
The judgment of -the trial court is affirmed.